DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This request for continued examination under 37 CFR 1.114 is filed after the notice of allowance dated 01/14/2021 with no further amendment(s). The examiner’s amendment and notice of allowance shown below are identical to examiner’s amendment and notice of allowance dated 01/14/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Allen Yun on 01/06/2021
The application Claim 1 is replaced with the following:

	1. A compound having a structure represented by the following general formula (1):

	
    PNG
    media_image1.png
    429
    449
    media_image1.png
    Greyscale

wherein in the general formula (1), three or more of R1, R2, R4, and R5 each independently represent a substituted or unsubstituted 9-carbazolyl group, a substituted or unsubstituted 10-phenoxazyl group, or a substituted or unsubstituted 10-phenothiazyl group, and the balance thereof represents a hydrogen atom or a substituent, provided that the substituent excludes a substituted or unsubstituted 9-carbazolyl group, a substituted or unsubstituted 10-phenoxazyl group, a substituted or unsubstituted 10-phenothiazyl group, or a cyano group, and one or more of carbon atom constituting ring skeletons of the substituted or unsubstituted 9-carbazolyl group, the substituted or unsubstituted 10-phenoxazyl group, and the substituted or unsubstituted 10-phenothiazyl group may be replaced by a nitrogen atom; and R3 represents a hydrogen atom or a substituent, provided that the substituent excludes a substituted or unsubstituted 9-carbazolyl group, a substituted or unsubstituted 10-phenoxazyl group, a substituted or unsubstituted 10-phenothiazyl group, a cyano group, a substituted or unsubstituted aryl group, a substituted or unsubstituted heteroaryl group, and a substituted or unsubstituted alkynyl group, provided that when R3 is a hydrogen atom and R1, R2, R4, and R5 have the same structure, then R1, R2, R4, and R5 have one of the following structures:

    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    2
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    392
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    79
    392
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    24
    962
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    4
    580
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    295
    388
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    300
    388
    media_image7.png
    Greyscale
.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Duan (US 2018/0175294) teaches a material represented by 1-97 or 1-91 (page 18):


    PNG
    media_image8.png
    307
    404
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    305
    437
    media_image9.png
    Greyscale


	Duan fail to teach, suggest or offer guidance that would render it obvious to modify 1-97 or 1-91 to arrive at the limitations of independent claims 1 and 11.
Claims 1-8 and 11-13 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786